MEMORANDUM **
Terrence Brownlee, a California state prisoner, appeals pro se from the district court’s order dismissing his 42 U.S.C. § 1983 action alleging the defendants acted with deliberate indifference to his medical needs. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review de novo the district court’s dismissal for failure to state a claim, Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir.2000), and we affirm.
The district court properly concluded that Brownlee’s second amended complaint did not adequately allege deliberate indifference to his serious medical needs. See Toguchi v. Chung, 391 F.3d 1051, 1057-60 (9th Cir.2004). Brownlee’s complaint demonstrates that he received numerous medical examinations, follow-up appointments, further testing, and various courses of treatment for his complaints of back pain. Brownlee’s disagreement with the course of treatment does not give rise to a section 1983 claim. See id. at 1059-60.
The district court did not abuse its discretion in denying Brownlee’s motion for appointment of counsel because Brownlee failed to demonstrate exceptional circumstances. See Terrell v. Brewer, 935 F.2d 1015, 1017 (9th Cir.1991).
Brownlee’s request for judicial notice is denied.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.